DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Applicant’s arguments and amendments filed on 3/15/2022 have been entered.
2. Claims 5, 6, 8, 9, 12, 13, 15, 16, 112 and 113 have been cancelled.
3. In view of Applicant cancelling clams 112 and 113 the 112(b) rejection is moot.
4. In view of Applicant’s amendments to claim 1 the 103 rejection of record has been amended to address that the bacterial operon encodes at least two CI factors. Further, in view of Applicant cancelling claims 5 and 6, the teachings of Chen et al. are no longer relied upon and have been removed from the rejection.
5. The declaration by Seth Bordenstein has been fully considered but not found persuasive as set forth below.
6. Claims 1, 10, 14, 17-21 and 114-119 are examined in the instant application.

Allowable Subject Matter
Claims 114-117 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 14 and 17-21 remain rejected under 35 U.S.C. 103 as being unpatentable over Beckmann et al. (2013, Insect Biochem. Mol. Biol., Vol. 43, pgs. 867-878) in view of Alphey L. (WO 2005/042751 A1, published 5/12/2005) for reasons of record in the Non-Final Office Action mailed on 10/15/2021 (and repeated as amended below).
Regarding claims 1, 10, 14, 17 and 19-21, Beckmann et al. teach a genetically modified arthropod (a mosquito- A. aegypti) comprising a bacterial operon encoding a cytoplasmic incompatibility factor (WPIP0282) and wherein said WPIP0282 is a likely candidate for the reduction in viable offspring via cytoplasmic incompatibility (CI) (see Abstract, Introduction and Fig. 6).
	Regarding CI, Beckmann teaches:
Cytoplasmic incompatibility (CI) is a conditional sterility induced by the bacterium Wolbachia pipientis that infects reproductive tissues in many arthropods. Although CI provides a potential tool to control insect vectors of arthropod-borne diseases, the molecular basis for CI induction is unknown. (Abstract lines 1-3), and
 “CI occurs when sperm from Wolbachia-infected males fertilize eggs from uninfected females. Clark et al. (2003) suggest that during development in Wolbachia-infected testes, spermatocytes acquire a Wolbachia strain-specific modification that can be rescued if the male pronucleus matures in cytoplasm of eggs infected with the same (compatible) strain of Wolbachia. However, if a modified sperm matures in cytoplasm of eggs from uninfected females, the modification cannot be corrected, and developing embryos show disruptions in cell cycle synchrony (Serbus et al., 2008; Callaini et al., 1997); in diploid insects such as mosquitoes, eggs from a CI cross fail to hatch. CI is complex, and in Culex pipiens mosquitoes, 17 different cytotypes have been described, with both unidirectional and bidirectional mating incompatibilities among mosquitoes from different geographical locations (Laven, 1967).” (pg. 867 col. 2 parag. 2).
	Regarding Wolbachia in claim 1, Beckman teaches that the operon is from Wolbachia (pg. 875, section 3.7).
	Regarding claim 10, Beckman teaches that the operon can be from WD0631 and WD0632) (pg. 872 section 3.4).
	Regarding claims 14 and 17, Beckman teaches that the operon can be wPip 0282, 0283, 0294 and 0295 or combinations of said operons (see Fig. 3A, reproduced below and Fig. 7).

    PNG
    media_image1.png
    206
    879
    media_image1.png
    Greyscale

	Regarding the new limitation that the operon encode at least two CI factors, Beckmann teaches that:
“Intriguingly, wPip_0282/0283 operons occur only in insect-associated, CI-inducing Wolbachia, and map to genomic regions characterized by mobile genomic elements, ankyrin repeats, and WO phage genes” (pg. 868 col. 1 parag. 2 last four lines),
“wPip_0282 is part of a conserved, two gene operon that has undergone gene duplication” (pg. 872 Section 3.4 title),
“Thus, in the genomes of wPip (Pel) and wMel, the 0282/0283 and 0631/0632 gene pairs are homologous and arranged in the same order.” (pg. 872 col. 2 parag. 1 lines 4-6); and
“We demonstrated by RT-PCR that wPip_0282 is transcribed with wPip_0283 as a polycistronic mRNA, as are the more divergent wPip_0294/0295 pair” (pg. 877 col. 1 parag. 2 lines 1-3).
	Thus Beckman teaches that CI functionality results from the operon expressing a pair of CI factors and that this exists only in CI-inducing Wolbachia. 

	 Beckmann does not teach: 
	(i) a promoter operably linked to the operon.

	(i) Regarding operably linking a promoter to an operon, Alphey L. teaches operably linking a promoter to an operon (pg. 4 line 10) when that operon encodes a lethal function to control insect viability (pg. 4 lines 3-4) and pg. 1 parag. 2).
	Regarding claim 18, Alphey teaches that in a preferred embodiment the parasitic organism (insect) is killed with 100% reliability (pg. 15 parag. 4).
	Thus at the time of filing it would have been prima facie obvious to modify the teachings of Beckmann regarding a genetically modified arthropod with the teachings of Alphey regarding operably linking an operon to a promoter to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a modification since Alphey teaches that operably linking an operon to a promoter is a preferred way to control insect viability. Further it was routine and known in the art that the function of a promoter is to promote transcription of a linked nucleic acid sequence, thus operably linking the operon of Beckmann would be obvious.
	There would have been a reasonable expectation of success that the operon of Beckmann could be operably linked to a promoter since Alphey teaches as such and linking nucleic acid sequences to a promoter was routine in the art at the time of filing. 
	Thus the cited art provides the requisite teaching and motivations to make and use the invention as claimed.
Response to Arguments
Applicant’s Arguments
Applicants argue in amendment that they have amended the claims and provided a declaration by Seth Bordenstein. Applicant continues to argue that the Office cites to the Beckmann 2013 reference as allegedly teaching "a genetically modified arthropod (a mosquito - A. aegypti) comprising a bacterial operon encoding a cytoplasmic incompatibility factor (WPIP0282) and wherein said WPIP0282 is a likely candidate for the reduction in viable offspring via cytoplasmic incompatibility (Cl).
However, the Beckmann 2013 reference was simply one of many that speculated as to
what the ultimate genes involved in CI were. Indeed, Beckmann 2013 and other groups were still
actively pursuing many other gene candidates. For example, at the time of filing, there were at
least 17 candidate CI genes under consideration by various scientists (See citations in Response
to Office Action, August 5, 2021, pages 8-9).
Thus, even in 2013, even to those persons most skilled in this field, it was not obvious
which candidates would be the CI factors that people had been looking for forty years. Indeed, in
the current specification, the inventors discuss how the current findings were the opposite of
what the Beckmann 2013 reference had expected.
In the accompanying Bordenstein Declaration, the inventor further discusses how they
initially failed to identify the cytoplasmic incompatibility factors based on the teachings and
hypothesis of Beckmann 2013.
Thus, the results in Figure 3A (Bordenstein dec.) showed that neither WD0631 nor WD0632 could recapitulate CI when expressed transgenically. However, the inventors then stumbled upon an unexpected finding while studying the WD0631 and WD0632 genes.
Thus, prior to the current invention, CI genes had never been successfully tested and
validated. The inventors were the first to apply transgenic expression to prove CI induction using
dual expression of WD0631 and WD0632 (or cidA wPip and cidBwPip) in males. Importantly, both factors are required for CI induction. This was not obvious based on any former study, including Beckmann 2013.
It was not until the current invention that the genes encoding the cytoplasmic
incompatibility factors were finally identified, allowing for the production of genetically
modified arthropods that could be used in methods for control ling a population of target
arthropods. Claim 1 has been amended to highlight the inclusion of multiple CI factors based on
the unexpected and unpredictable results discussed above (and to incorporate the previous limitations of claims 10, 14, and 17).
Further, the Office has admitted that Beckmann 2013 fails to teach the promoter operably linked to the operon. The Office cites to the Alphey reference to cure this deficiency. However,
Alphey is directed to "an operon [that] encodes a lethal function to control insect viability (pg. 4
lines 3-4) and pg. I parag. 2)" and fails to cure the deficiencies of Beckmann 2013. (See Office
Action, page 6).
Nowhere does Beckmann 2013 or Alphey teach a cytoplasmic incompatibility factor,
wherein the expression in a male arthropod can actually cause a reduction in viable offspring in
comparison to a male arthropod lacking the cytoplasmic incompatibility factor. Indeed, the
promoters in Alphey are described as having functionality only in the presence of the malaria
parasite (See Alphey, claims 13-14). In addition, the promoters are described as linked to "lethal
DNA, such as that encoding ricin." (See Alphey, page 4, lines 7-12). Thus, even though CI had
been known for decades, there is no mention of CI in Alphey, or using a CI factor (or better yet
the multiple CI factors that ,would be needed) as one of the lethal factors for controlling the
spread of parasites and their arthropod hosts. The Office simply speculated about what the combination of Beckmann 2013 and Alphey might teach based on the improper hindsight and
knowledge gleaned from the instant application, which was the first time anyone had actually
shown that multiple genes \Vere needed to recapitulate C1 when genetically inserted into an
arthropod.
In summary, it was simply not predictable based on the over 40 prior years of studying CI
which one of the many gene candidates was ultimately the responsible CI gene (or even more
unexpectedly, which was the correct combination of multiple genes needed to recapitulate CI).
Even the inventors of the present application failed to initially identify the correct CI genes
("Our analyses in yeast and Drosophila (Figs. 16 and 18) now suggest the opposite, namely, that
CidB acts as toxin and CidA as antidote.") (See Specification, page 61, lines 13-17) (emphasis
added). Thus, prior to the current invention, CI genes had never been successfully tested and
validated. The inventors were the first to apply transgenic expression to prove CI induction using
WD0631 and WD0632 (or cidAwPip and cidBwPip), unexpectedly finding that both factors are
required for CI induction.
Dr. Seth Bordenstein provides the following summary regarding the unexpected and
nonobvious nature of the present invention:
[I]n contrast to the prediction in Beckmann 2013, we demonstrated in the current invention
that individual cidA does not recapitulate CI. Moreover, WD0631 (cidA' s homolog) also
does not cause CI on its own. Surprisingly, only when the two genes are expressed together
(both cidA and cidB; or both WD0631 and WD0632) does the CI phenotype occur. This
result is definitively contrary to the prediction that one of the genes causes CI and the other
nullifies it since expression of both genes from both homolog sets (one from w Mel
Wolbachia in D. melanogaster and one from wPip Wolbachia in Culex pipiens) are necessary
for CI induction. (See Bordenstein Declaration, 20).

For at least the reasons stated above, Applicant asserts that the claimed invention is nonobvious over Beckmann 2013 in view of Alphey (as further evidenced by the teachings of Chen).
Examiner’s Response
While Applicants arguments and the Bordenstein declaration have been fully considered they are not found persuasive. Applicants rely upon the argument and the statements/figures in the Bordenstein declaration that they were the first to discover that expression of both cidA and cidB or both WD0631 and WD0632 results in a CI phenotype and that this was not taught or expected in the art at the time of filing. However, these arguments and evidence are not found persuasive. 
Beckmann teaches, starting in section 3.5 on pg. 872, that CI factors are expressed in pairs and further teaches in section 4.3: 
“4.3. Insights from duplicate operons and extrapolations to CI functionality
We demonstrated by RT-PCR that wPip_0282 is transcribed with wPip_0283 as a polycistronic mRNA, as are the more divergent wPip_0294/0295 pair.” Lines 1-5).
Importantly, as taught in the amended 103 above, Beckmann teaches “Intriguingly, wPip_0282/0283 operons occur only in insect-associated, CI-inducing Wolbachia, and map to genomic regions characterized by mobile genomic elements, ankyrin repeats, and WO phage genes” (pg. 868 col. 1 parag. 2 last four lines). 
Thus Beckmann teaches the ordinary artisan at the time of filing that CI functionality occurs when a pair of CI inducing genes are expressed from an operon. The Bordenstein declaration and Figs. 3A and 3B of said declaration state that “[I]n contrast to the prediction in Beckmann 2013, we demonstrated in the current invention that individual cidA does not recapitulate CI. Moreover, WD0631 (cidA' s homolog) also does not cause CI on its own. Surprisingly, only when the two genes are expressed together (both cidA and cidB; or both WD0631 and WD0632) does the CI phenotype occur.”
However, this result is not surprising in view of Beckmann teaching that wPip_0282/0283 operons occur only in insect-associated, CI-inducing Wolbachia. While Applicant argues that Beckmann hypothesized that the 0282-0283 operon may function in a CI induction/rescue mechanism (pg. 877 col. 3 parag. 3 of Beckmann) this does not teach away from the fact that using a pair of CI factors results in CI in an arthropod as instantly claimed. 
	While Beckmann suggests WPIP0282 as a CI effector candidate, Beckmann also teaches that this includes WPIP0283 (pg. 876 Section 4.1). Thus Beckmann clearly teaches the ordinary artisan that CI function can occur in paired expression of CI factors and only observed CI-functionality when CI factors such as wPip 0282/0283 were expressed together. 
	Thus for the reasons above and of record the rejection is maintained.

Claim(s) 118 and 119 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckmann et al. (2013, Insect Biochem. Mol. Biol., Vol. 43, pgs. 867-878) in view of Alphey L. (WO 2005/042751 A1, published 5/12/2005) as applied to claims 1, 10, 14 and 17-21 above, and further in view of Klasson et al. (2008, Mol. Biol., Evol., Vol. 25(9), pgs. 1877-1887).
Beckmann and Alphey are relied upon above in teaching a genetically modified arthropod comprising a bacterial operon encoding at least two CI factors.
Beckmann and Alphey do not teach:
(i) CinAwPip (SEQ ID NO: 17) and CinBwPip (SEQ ID NO: 19).

(i) Regarding SEQ ID NOs: 17 and 19 in claims 118 and 119, Klasson et al. teach the nucleic acid sequences for CinAwPip and CinBwPip, which are 100% identical to instantly claimed SEQ ID NOs: 17 and 19.
SEQ ID NO: 17:

    PNG
    media_image2.png
    52
    566
    media_image2.png
    Greyscale

SEQ ID NO: 19:

    PNG
    media_image3.png
    57
    567
    media_image3.png
    Greyscale

	Klasson continues to teach (emphasis added):
“The obligate intracellular bacterium Wolbachia pipientis strain wPip induces cytoplasmic incompatibility (CI), patterns of crossing sterility, in the Culex pipiens group of mosquitoes. The complete sequence is presented of the 1.48-Mbp genome of wPip which encodes 1386 coding sequences (CDSs), representing the first genome sequence of a B-supergroup Wolbachia. Comparisons were made with the smaller genomes of Wolbachia strains wMel of Drosophila melanogaster, an A-supergroup Wolbachia that is also a CI inducer, and wBm, a mutualist of Brugia malayi nematodes that belongs to the D-supergroup of Wolbachia. Despite extensive gene order rearrangement, a core set of Wolbachia genes shared
between the 3 genomes can be identified and contrasts with a flexible gene pool where rapid evolution has taken place. There are much more extensive prophage and ankyrin repeat encoding (ANK) gene components of the wPip genome compared with wMel and wBm, and both are likely to be of considerable importance in wPip biology. Five WO-B–like prophage regions are present and contain some genes that are identical or highly similar in multiple prophage copies,
whereas other genes are unique, and it is likely that extensive recombination, duplication, and insertion have occurred between copies. A much larger number of genes encode ankyrin repeat (ANK) proteins in wPip, with 60 present compared with 23 in wMel, many of which are within or close to the prophage regions. It is likely that this pattern is partly a result of expansions in the wPip lineage, due for example to gene duplication, but their presence is in some cases more ancient. The wPip genome underlines the considerable evolutionary flexibility of Wolbachia, providing clear evidence for the rapid evolution of ANK-encoding genes and of prophage regions. This host–Wolbachia system, with its complex patterns of sterility induced between populations, now provides an excellent model for unraveling the molecular systems underlying host reproductive manipulation.” (Abstract)
	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Beckmann and Alphey regarding a genetically modified arthropod comprising a bacterial operon encoding at least two CI factors with the teachings of Klasson regarding the nucleic acid sequences for CinAwPip and CinBwPip to arrive at the claimed invention.
	One of ordinary skill would have been motivated to combine the teachings of Klasson with Beckmann and Alphey since Klasson teaches the nucleic acid sequences set forth in SEQ ID NOs: 17 and 19 are CI related genes, which are known to induce CI in insects.
	There would have been a reasonable expectation of success that the nucleic acid sequences of Klasson could be used in the transgenic arthropod of Beckmann and Alphey since Klasson teaches that the nucleic acid sequence are genes encoding for CI factors.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Conclusion
No claims are allowed. Claims 114-117 are free of the prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID A. MONTANARI
Examiner
Art Unit 1632



/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635